Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 2-18, 20-21, 23, and 25-28 are allowed over the prior art of record.  The prior art of record describes the forward osmosis process using soluble and insoluble draw agents ae disclosed independently with semipermeable membranes to remove water from a feed source; the insoluble draw agents that are sensitive to temperature, electric field, magnetic, compression stimulus are also disclosed in the attached prior art; however, using the insoluble draw agent in contact with the dilute solution of a soluble draw agent in a separate step to concentrate the soluble draw agent or solution, hydrating the insoluble draw agent, subjecting the insoluble hydrated draw to remove water from the process and repeating the steps to produce water that passes through the membrane, and produce purified water is not suggested in the prior art of record.  The prior art also discloses hydrogels, and polymer compounds that are insoluble draw agents that takes water and release that water under an stimulus conditions, such as temperature; however, they are used in contact with one side of the membrane to take the water that passes through the membrane, cannot in contact with soluble draw agents. The apparatus to implement the process is allowed as including the contact (means for contacting the solution of soluble draw agent and the insoluble draw agents, and separating the draw solution (concentrate) from the insoluble draw agent containing water, and a means for exerting stimulus to remove water, as included in the limitations of claim 25 as whole and dependent claims are also allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141. The examiner can normally be reached 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA M FORTUNA/Primary Examiner, Art Unit 1779